NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ENVIRONMENTAL SAFETY CONSULTANTS, INC.
AND PETER C. NWOGU -
Plain,tiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
2011-50s1 `
Appeal from the United States C0urt of Federa1
Claims in case no. 10-CV-191, Chief Judge Emily C.
Hewitt.
ON MOTION
ORDER
The appellants move for the reinstatement of his ap-
peal and for a 45-day extension of time, until September
16, 2011, to file his initial brief
Any motion to reconsider the dismissal of this appeal
was due no later than 14 days after the court dismissed
this appeal. Fed. Cir. R. 45(a)(1). The appeal was dis-
missed on July 15, 2011 The motion to reinstate was

ENVTRONMENTAL SAFETY CONSULT V. US 2
filed on August 4, 2011, or 20 days after entry of the
dismissal
Upon consideration thereof,
lT lS ORDERED THATZ
The motions are rejected as untimely The revised of-
ficial caption is reflected above.
FoR THE COURT
ms 3 5 2911 131 Jan H0rba1y
Date J an Horbaly
Clerk
c:c: Peter C. NWogu -
Francis O. Kadiri, Esq. ss couR{'H-,-B?PEAlSmR
David F. D’A1essandriS, ESq_ inc rem-:RAL amount
S3 AUG 2 6 2011
.|AN |~l0RBALY
CLERK